Case: 19-30433        Document: 00515934332             Page: 1      Date Filed: 07/12/2021




               United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               July 12, 2021
                                      No. 19-30433
                                    Summary Calendar                          Lyle W. Cayce
                                                                                   Clerk


   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Melvin Jackson,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:19-CV-1975


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
           Melvin Jackson was convicted of felony firearm possession after he
   was involved in an alleged shooting. 1 To determine his base offense level, the



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Jackson was also convicted of a drug trafficking conspiracy and possession with
   the intent to distribute heroin, but those convictions are not relevant to this appeal.
Case: 19-30433      Document: 00515934332           Page: 2   Date Filed: 07/12/2021




                                     No. 19-30433


   district court applied U.S.S.G. § 2A2.1(a)(1) and sentenced him to 120
   months. See U.S.S.G. § 2K2.1(c)(1). After an unsuccessful direct appeal,
   Jackson filed this pro se petition under 28 U.S.C. § 2255, asserting that his
   counsel rendered ineffective assistance when he did not object to the
   application of § 2A2.1(a)(1). See United States v. Jackson, 662 F. App’x 310,
   319 (5th Cir. 2016) (affirming conviction but vacating and remanding
   sentence); 700 F. App’x 392 (5th Cir. 2017) (affirming sentence). The
   district court denied Jackson’s petition, and we granted a certificate of
   appealability on the ineffective assistance claim.
          In evaluating a district court’s denial of a § 2255 motion, we review its
   factual findings for clear error and its conclusions of law de novo. United
   States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994). We review ineffective
   assistance claims de novo. Id.
          To prevail on his ineffective assistance claim, Jackson must establish
   that (1) counsel’s performance was deficient in that it “fell below an objective
   standard of reasonableness,” and (2) the deficient performance prejudiced
   his defense. Strickland v. Washington, 466 U.S. 668, 687–88 (1984). Our
   review of counsel’s performance is “highly deferential,” and we “indulge a
   strong presumption that counsel’s conduct falls within the wide range of
   reasonable professional assistance.” Id. at 689.
          Jackson argues his counsel’s failure to object was deficient because
   binding caselaw required a showing of specific intent to kill for the
   § 2A2.1(a)(1) sentencing enhancement to apply.
          To provide constitutionally adequate performance, counsel must
   “research relevant facts and law, or make an informed decision that certain
   avenues will not be fruitful.” United States v. Conley, 349 F.3d 837, 841 (5th
   Cir. 2003) (quoting United States v. Phillips, 210 F.3d 345, 348 (5th Cir.




                                          2
Case: 19-30433      Document: 00515934332           Page: 3    Date Filed: 07/12/2021




                                     No. 19-30433


   2000)). Counsel must also discover and bring to the court’s attention
   “[s]olid, meritorious arguments based on directly controlling precedent.” Id.
          As a preliminary point, the record belies counsel’s alleged deficiency
   because counsel timely objected at sentencing to the application of
   § 2A2.1(a)(1) on mens rea grounds; counsel thus brought this argument to
   the court’s attention. Moreover, Jackson’s argument that counsel should
   have objected based on insufficient evidence of specific intent to kill is
   unavailing because that objection would not have been meritorious. Jackson
   relies on the Supreme Court’s decision in Braxton v. United States, 500 U.S.
   344 (1991), but that decision is not directly controlling. Braxton addressed the
   mens rea showing for attempted killing under 18 U.S.C. § 1114. Id. at 350–51.
   However, § 2A2.1(a)(1) incorporates the mens rea showing for murder under
   18 U.S.C. § 1111. See U.S.S.G. § 2A2.1 cmt. 1. Plus, at the time of Jackson’s
   sentencing, our decision in United States v. Villanueva directly contradicted
   the objection that Jackson argues his counsel should have made. 541 F. App’x
   486, 487 (5th Cir. 2013). Although Villaneuva was an unpublished opinion,
   its reasoning was based on the text of § 1111 and binding, precedential caselaw
   interpreting that text. Id. (citing United States v. Shaw, 701 F.2d 367, 392 n.20
   (5th Cir. 1983); United States v. Lemus-Gonzalez, 563 F.3d 88, 92 (5th Cir.
   2009)).
          Jackson has thus failed to show that his counsel’s performance was
   deficient, and we do not address whether Jackson has shown that counsel’s
   performance prejudiced him. See Strickland, 466 U.S. at 689.
          We AFFIRM the district court’s denial of Jackson’s § 2255 petition.




                                          3